SIBLEY, Circuit Judge
(concurring specially).
I concur in the judgment on the authority of Hardesty v. Commissioner, 5 Cir., 127 F.2d 843. I do not think, however, that there ought to be any difference made in respect of a well drilled by the ordinary lessee to prevent the lapse of his lease and one drilled, as here, because the lessee specially agreed as part consideration for the lease to drill it. In both cases, there is a capital investment in the well. My views are more fully stated in Hassie Hunt v. Commissioner, 5 Cir., 135 F.2d 697 this day decided.